Jj ON REHEARING
This case is before the Court on application for rehearing filed by plaintiff, Tina Tommaseo. The trial court’s judgment in this case awarded Ms. Tommaseo wrongful death damages for her son, Brian Lafon-taine, in the amount of $150,000.00 and for her daughter, Charie Billiot, in the same amount. In our original opinion dated April 23, 2014, we reversed the judgment insofar as Winn-Dixie’s liability to Ms. Tommaseo for wrongful death damages for her son, Brian Lafontaine only. In this Court’s decree, however, we failed to specify that the trial court’s judgment was reversed as to Winn-Dixie’s liability to Tina Tommaseo for the wrongful death of Brian Lafontaine only.
Accordingly, we grant rehearing for the limited purpose of amending the decree to reflect that the trial court’s judgment is reversed as to Winn-Dixie’s liability to Tina Tommaseo for the wrongful death of Brian Lafontaine only. Rehearing is denied in all other respects.

REHEARING GRANTED IN PART FOR CLARIFICATION AND OTHERWISE DENIED.